Citation Nr: 0124838	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-21 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for cephalalgia, 
claimed as due to head trauma.

2.  Entitlement to an initial compensable rating for a scalp 
laceration of the right temporal region.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic back strain.

4.  Entitlement to an initial compensable rating for a neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  By this decision, the RO granted service connection for 
chronic back and neck strain, both of which were assigned 
noncompensable (zero percent) ratings effective September 25, 
1996.  The RO also denied service connection for cephalalgia 
due to blunt trauma (head injury, head wound, head pain, 
suture removal).  In an August 1999 rating decision and 
concurrent Statement of the Case, the RO granted a 10 percent 
rating for the chronic back strain, effective September 25, 
1996.  The RO also granted service connection for scalp 
laceration of the right temporal region, and assigned a 
noncompensable evaluation.  In her Substantive Appeal, the 
veteran expressed disagreement with the noncompensable rating 
for her scalp laceration.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in June 2001, a transcript of 
which is of record.  At this hearing, the veteran 
acknowledged that while her initial Notice of Disagreement 
also applied to other issues listed in the January 1998 
rating decision, but following promulgation of the Statement 
of the Case she only perfected an appeal as to the issues 
listed above.  See hearing transcript, page 2.  Nevertheless, 
she indicated that she wanted to reopen her claim of 
entitlement to service connection for a right knee disorder.  
She also referred to her claim of service connection for 
post-traumatic stress disorder (PTSD), which is apparently 
being developed by the RO.  Both of these matters are 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA and 
its implementing regulations.  The relevant medical evidence 
is summarized below.

As noted above, the veteran was on active duty from September 
1992 to September 1996.  The service medical records reflect 
that she was treated on various occasions for back and neck 
problems during that time.  For example, in November 1993 she 
was treated for low back pain that began after lifting heavy 
boxes.  Subsequent records note treatment for back and neck 
strain following a motor vehicle accident in April 1994.  
Further, these records reflect that the veteran also 
sustained head trauma in this accident, and had an impression 
of headaches, cause undetermined.  Records from December 1995 
note that the veteran complained of headaches after a piece 
of metal fell on her head.  Assessment was cephalalgia 
secondary to blunt trauma.  In June 1996, she was treated for 
a laceration on the right side of the head after being hit 
with a lawn chair.  Sutures were required.  Records from 
August 1996 note that the veteran re-injured her back and 
neck when she fell out of a chair.  

The veteran underwent a VA spine examination in June 1999.  
At this examination, it was noted that the veteran was 8 
months pregnant.  She was also noted to have been injured in 
an automobile accident in 1994, in which she had a whiplash 
neck injury.  X-rays showed only strain and muscle spasm.  
She was placed on profile, but still had back pain.  It was 
further noted that the veteran was assaulted and hit on the 
head with a chair during service, and was released from 
active duty because of this.  She was knocked out, was 
unconscious for a few minutes, and received medical treatment 
which included sutures for a scalp laceration.  X-rays showed 
no fracture, and the veteran had a diagnosis of cerebral 
concussion.

The examiner noted that the veteran's medical history 
consisted mainly of pain in the neck from injuries.  It was 
noted that she was exercising to overcome this, and took 
muscle relaxants.  The veteran had been using a collar 
initially, but not any more.  She never had surgery.  
Further, the cervical spine showed full range of motion.  
However, it was noted that the neck did "pop," and that the 
muscles were soft.  The examiner noted that range of motion 
for the lumbar spine was difficult to check because of the 
veteran's pregnancy.  Muscles were found to be tender, but 
not spastic.  Final diagnoses were pregnancy at 8 months, 
noncomplicated; cerebral concussion; whiplash injury to 
cervical spine; and lumbar spine strain.

In the instant case, the Board finds that the June 1999 VA 
examination is inadequate for rating purposes.  For the 
example, the examiner noted that evaluation of the lumbar 
spine was difficult because of the veteran's pregnancy, 
particularly with respect to range of motion and no such 
findings were made.  Moreover, the veteran indicated at her 
personal hearing that she does experience limitation of 
motion on forward bending.  Thus, the Board concludes that a 
new examination is necessary for a full and fair evaluation 
of the veteran's back claim.

With respect to the veteran's neck disorder, the Board 
acknowledges that the examiner did find that there was full 
range of motion of the cervical spine.  He also found that 
there was a pop on range of motion testing, and that the 
muscles were soft.  However, the examiner also noted that the 
veteran complained of neck pain, but made no findings 
regarding whether there was any additional limitation of 
function due to pain, weakness, fatigability, and 
incoordination as mandated by DeLuca v. Brown, 8 Vet. App. 
202 (1997).  Consequently, the Board finds that a new 
examination is also necessary for a full and fair evaluation 
of the veteran's neck claim.

The Board further notes that no examination has been accorded 
to the veteran regarding her service-connected scalp 
laceration.  On her Substantive Appeal, she asserted that her 
head wound was disfigured and caused severe headaches.  At 
her personal hearing, she indicated the residual scar was 
tender, and that it itched.  Thus, the Board finds that the 
veteran should be accorded an examination to determine the 
current nature and severity of her service-connected scalp 
laceration.

As noted above, the veteran sustained several injuries to her 
head during active service, and was treated for headaches 
therein.  She was also diagnosed with cephalalgia due to 
blunt trauma during service.  Further, the June 1999 VA 
examiner indicated that the veteran still had problems due to 
her in-service head trauma, in that there was a diagnosis of 
cerebral concussion.  However, it does not appear that the 
examiner actually reviewed the veteran's service medical 
records in conjunction with this examination, nor does it 
appear that any objective findings were actually made 
regarding her head.  Thus, it is unclear from the medical 
evidence on file whether the veteran has a current disability 
due to her in-service head trauma, to include cephalalgia.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the Board finds that an examination is 
necessary to determine whether the veteran currently has 
cephalalgia or any other current disability due to her in-
service head trauma.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also address whether any additional 
notification or development action of the veteran's claims is 
required under the VCAA and its implementing regulations.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the back, neck, and scalp laceration claims are 
appeals from initial ratings, the concept of "staged" 
ratings is applicable.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her back 
problems, neck problems, scalp 
laceration, and headaches.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination(s) to determine the current 
nature and severity of her service-
connected low back disorder, neck 
disorder, and service-connected scalp 
laceration.  The claims folder should be 
made available to the examiner for review 
before the examination.

All indicated tests should be 
accomplished, to include full range of 
motion studies of the cervical and lumbar 
spine.  In evaluating the veteran's neck 
and low back disabilities, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the orthopedic examiner should 
address whether any pain relating to the 
veteran's neck or low back disability 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present should be expressed 
as degrees of limitation of motion. The 
examiner should clearly outline the 
rationale for any opinion expressed. 

4.  The veteran should also be accorded a 
VA examination to determine whether she 
has any current disability due to her in-
service head trauma.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran has a current disability, such as 
the previously diagnosed cephalalgia, due 
to her in-service head trauma.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision regarding the 
back, neck, and scalp laceration claims 
should reflect consideration of 
"staged" ratings pursuant to Fenderson, 
supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  No action is required of the 
veteran until she receives further notice.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


